UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2014(Unaudited) DWS RREEF Global Real Estate Securities Fund Shares Value ($) Common Stocks 98.6% Australia 6.2% BGP Holdings PLC* 0 Dexus Property Group Federation Centres Ltd. GDI Property Group * Goodman Group GPT Group Investa Office Fund Mirvac Group Stockland (Units) Westfield Group (Units) Westfield Retail Trust (Cost $52,221,600) Canada 3.6% Allied Properties Real Estate Investment Trust (a) Boardwalk Real Estate Investment Trust Chartwell Retirement Residences (a) First Capital Realty, Inc. RioCan Real Estate Investment Trust (a) (Cost $33,960,441) Channel Islands 0.5% Camper & Nicholsons Marina Investments Ltd.* LXB Retail Properties PLC* (Cost $5,128,110) China 0.4% Agile Property Holdings Ltd. Country Garden Holdings Co., Ltd. (Cost $3,936,078) Finland 0.2% Citycon Oyj(Cost $2,321,250) France 4.2% Gecina SA ICADE Klepierre Societe Fonciere Lyonnaise SA Unibail-Rodamco SE (Cost $31,586,052) Germany 2.0% Alstria Office REIT-AG * Deutsche Wohnen AG (Bearer) DIC Asset AG LEG Immobilien AG* (Cost $15,925,247) Hong Kong 6.3% Hang Lung Properties Ltd. Henderson Land Development Co., Ltd. Hongkong Land Holdings Ltd. Hysan Development Co., Ltd. Link REIT New World Development Co., Ltd. Shimao Property Holdings Ltd. Sun Hung Kai Properties Ltd. Swire Properties Ltd. Wharf Holdings Ltd. (Cost $52,904,205) Ireland 0.3% Hibernia REIT PLC *(Cost $2,109,697) Italy 0.2% Beni Stabili SpA (a) (Cost $1,292,222) Japan 12.7% Global One Real Estate Investment Corp. (a) GLP J-REIT Japan Hotel REIT Investment Corp. Japan Real Estate Investment Corp. Japan Retail Fund Investment Corp. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Mori Trust Sogo REIT, Inc. Nippon Accommodations Fund, Inc. Nippon Building Fund, Inc. Nomura Real Estate Master Fund, Inc. Nomura Real Estate Office Fund, Inc. NTT Urban Development Corp. Orix JREIT, Inc. (a) Sumitomo Realty & Development Co., Ltd. Tokyo Tatemono Co., Ltd. Tokyu REIT, Inc. (Cost $92,965,998) Netherlands 0.9% Corio NV Wereldhave NV (Cost $7,960,576) Norway 0.5% Norwegian Property ASA(Cost $6,044,507) Singapore 3.5% Ascendas Real Estate Investment Trust CapitaCommercial Trust CapitaLand Ltd. CapitaMall Trust CapitaMalls Asia Ltd. City Developments Ltd. Global Logistic Properties Ltd. Keppel Land Ltd. Suntec Real Estate Investment Trust (Cost $29,272,143) Spain 0.5% Lar Espana Real Estate SOCIMI SA *(Cost $3,991,566) Sweden 0.4% Fabege AB(Cost $2,962,673) Switzerland 0.7% PSP Swiss Property AG (Registered)*(Cost $5,907,800) United Kingdom 6.5% British Land Co. PLC Capital & Counties Properties PLC Derwent London PLC Great Portland Estates PLC Hammerson PLC Land Securities Group PLC Max Property Group PLC* (a) NewRiver Retail Ltd. Quintain Estates & Development PLC* Safestore Holdings PLC St. Modwen Properties PLC UNITE Group PLC (Cost $41,546,728) United States 49.0% Acadia Realty Trust (REIT) (a) Alexandria Real Estate Equities, Inc. (REIT) American Campus Communities, Inc. (REIT) AvalonBay Communities, Inc. (REIT) Boston Properties, Inc. (REIT) BRE Properties, Inc. (REIT) Camden Property Trust (REIT) Chesapeake Lodging Trust (REIT) CommonWealth REIT (REIT) CubeSmart (REIT) DCT Industrial Trust, Inc. (REIT) DiamondRock Hospitality Co. (REIT) Digital Realty Trust, Inc. (REIT) (a) Douglas Emmett, Inc. (REIT) Duke Realty Corp. (REIT) DuPont Fabros Technology, Inc. (REIT) Equity Residential (REIT) Essex Property Trust, Inc. (REIT) (a) Federal Realty Investment Trust (REIT) First Industrial Realty Trust, Inc. (REIT) General Growth Properties, Inc. (REIT) Glimcher Realty Trust (REIT) (a) HCP, Inc. (REIT) Health Care REIT, Inc. (REIT) Healthcare Realty Trust, Inc. (REIT) Home Properties, Inc. (REIT) Host Hotels & Resorts, Inc. (REIT) Kilroy Realty Corp. (REIT) Kite Realty Group Trust (REIT) LaSalle Hotel Properties (REIT) Lexington Realty Trust (REIT) (a) Mack-Cali Realty Corp. (REIT) National Retail Properties, Inc. (REIT) (a) Post Properties, Inc. (REIT) ProLogis, Inc. (REIT) Public Storage (REIT) Realty Income Corp. (REIT) (a) Regency Centers Corp. (REIT) (a) Retail Properties of America, Inc. "A" (REIT) RLJ Lodging Trust (REIT) Sabra Health Care REIT, Inc. (REIT) Simon Property Group, Inc. (REIT) SL Green Realty Corp. (REIT) Spirit Realty Capital, Inc. (REIT) Sunstone Hotel Investors, Inc. (REIT) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) Weingarten Realty Investors (REIT) (Cost $379,428,136) Total Common Stocks (Cost $771,465,029) Rights 0.0% Hong Kong New World Development Co., Ltd., Expiration Date 4/14/2014*(Cost $0) Securities Lending Collateral 5.0% Daily Assets Fund Institutional, 0.07% (b) (c) (Cost $43,729,066) Cash Equivalents 0.8% Central Cash Management Fund, 0.05% (b) (Cost $6,843,084) % of Net Assets Value ($) Total Investment Portfolio (Cost $822,037,179) † Other Assets and Liabilities, Net (a) Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $857,687,963.At March 31, 2014, net unrealized appreciation for all securities based on tax cost was $54,828,632.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $101,691,482 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $46,862,850. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at March 31, 2014 amounted to $41,946,572, which is 4.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At March 31, 2014 the DWS RREEF Global Real Estate Securities Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Rights Diversified 33.4 % Office 18.3 % Apartments 10.2 % Shopping Centers 9.3 % Regional Malls 7.9 % Health Care 6.7 % Storage 3.9 % Hotels 3.7 % Industrial 3.6 % Specialty Services 2.8 % Retail 0.2 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
